Detailed Action

1.	This Office Action is responsive to the Amendment and Terminal Disclaimer filed 12/18/2020.  Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 02/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer

3.	The terminal disclaimer filed on 12/18/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,609,172 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment



5.	Please amend the claims as below:
Claim 13. (Currently amended)	The computer implemented method of claim [[13]] 7, wherein the data structure is one of a plurality of data structures stored in the data repository, each corresponding to a different associated user, the method further comprising iteratively processing each of the plurality of data structures to compare with the threshold and generating a compressed data structure based thereon.

6.	Claims 1-20 are allowed.

7.	The following is an examiner’s statement of reasons for allowance:
	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method, system and computing device to perform the steps of: monitoring, by a processor, a size of a data structure stored in a data repository coupled with the processor, wherein the size corresponds to a number of data elements of the data structure and each data element includes first and second parameters associated with a corresponding electronic transaction; comparing, by the processor, the size of the data structure to a threshold and when the size of the data structure meets the threshold: calculating, by the processor, a value of a first compression parameter based on values of the first and second parameters of each data element of the data structure; calculating, by the processor, a value of a second compression parameter based the value of the first parameter of each data element of the data structure; generating, by the processor, a compressed data structure based on the value of the first compression parameter and the second compression parameter, the compressed data structure comprising a first data element generated as a function of a difference between the value of the first compression parameter and the second compression parameter, and a second data element generated based on a difference between the value of the second compression parameter and a value of the first data element; and 6Application Serial No. 16/792,973LSK Ref. No. 004672-17548B-US replacing, by the processor in the data repository, the data structure with the compressed data structure, as set forth in the independent claims 1, 7 and 14.  

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.



/QUANG N NGUYEN/Primary Examiner, Art Unit 2441